Exhibit 10.2
MANNKIND CORPORATION
EMPLOYMENT AGREEMENT
This Employment Agreement is entered into by and between MannKind Corporation
(“MannKind” or the “Company”), on behalf of itself, its owners, successors and
assigns, and Peter C. Richardson (“Employee”).
          WHEREAS, the Company currently employs Employee in the position of
Chief Scientific Officer; and
          WHEREAS, the Company and Employee previously entered into a written
agreement regarding certain terms and conditions of employment, including
provisions regarding termination and severance; and
          WHEREAS, the Company had decided to substantially alter Employee’s
role in the Company; and
          WHEREAS, the Company and Employee desire to supersede all prior
agreements regarding Employee’s compensation and termination, including, but not
limited to the Executive Severance Agreement and the Change of Control
Agreement, and to set forth the terms and conditions of Employee’s continued
employment, termination and transition;
          It is therefore agreed by and between the parties:
          1. Position, Title and Grade Level: Employee will continue to hold the
title of Chief Scientific Officer. Employee will report to Chief Executive
Officer Alfred E. Mann. The Company reserves the right to alter Employee’s title
if it chooses to hire a new Chief Scientific Officer. Employee shall retain his
grade level during the Term of this Agreement.
          2. Duties and Responsibilities:
               a. Employee will be primarily responsible for leading the
Company’s oncology research group located in Valencia, California. Employee will
devote as much of his time as is necessary to properly supervise and lead these
efforts. It is anticipated that Employee will be present in the Valencia
facility at least once per month during the term of this Agreement. Employee may
receive reasonable additional duties and special assignments as determined by
the Chief Executive Officer.
               b. Employee will no longer have other duties and
responsibilities, and will no longer maintain a dedicated office in the
Company’s New Jersey facilities. Employee will not be a member of the Company’s

1



--------------------------------------------------------------------------------



 



Executive Leadership Team (“ELT”). Employee acknowledges that this represents a
material change in his job duties.
               c. During any period of time that the Employee remains in the
employ of the Company, and excluding any periods of paid time-off to which the
Employee is entitled, the Employee will devote all his productive time, ability,
attention, and effort to the business and affairs of the Company and the
discharge of the responsibilities assigned to him hereunder.
               d. It shall not be a violation of this Agreement for the Employee
to (a) serve on corporate, civic or charitable boards or committees, (b) deliver
lectures, fulfill speaking engagements or teach at educational institutions,
(c) manage personal investments, or (d) engage in activities permitted by the
policies of the Company or as specifically permitted by the Company, so long as
such activities do not significantly interfere with the full time performance of
the Employee’s responsibilities in accordance with this Agreement. It is
expressly understood and agreed that to the extent any such activities have been
conducted by the Employee prior to the Effective Date, the continued conduct of
such activities (or the conduct of activities similar in nature and scope
thereto) during the Term shall not thereafter be deemed to interfere with the
performance of the Employee’s responsibilities to the Company. It shall not be a
violation of this Agreement for the Employee to spend reasonable time seeking an
alternative position, including time for necessary travel and meetings.
          3. Term: The Company agrees to maintain Employee’s status as an
employee for twenty four (24) months from the initial date of this Agreement
(the “Term”). Upon the expiry of the Term, this Agreement shall terminate and
Employee shall not remain employed and shall not receive salary continuation
payments unless Employee and the Company agreed no later than eighteen
(18) months from the initial date of this Agreement to extend the Term.
          4. Termination: Subject to the conditions set forth herein, the
Company may terminate this Employee’s employment under this Agreement at any
time during the Term, with or without additional cause, reason or advance
notice.
          5. Salary Continuation And Severance
If during the Term the Company terminates Employee’s employment other than for
Cause, Employee shall be entitled to:

  a.   Payment of the following accrued obligations (the “Accrued Obligations”)
which shall occur on the Employee’s last date of employment (“Date of
Termination”):

2



--------------------------------------------------------------------------------



 



  (i)   Employee’s then current annual base salary through the Date of
Termination to the extent not theretofore paid; and     (ii)   Payment as
follows:

  (a)   if the performance criteria for earning the annual bonus for the full
fiscal year of termination have been fully satisfied as of the Date of
Termination (excluding any requirement that the Employee be employed by the
Company at the end of the fiscal year), the product of (x) the amount of the
annual bonus for that year and (y) a fraction the numerator of which is the
number of days in the current fiscal year through the Date of Termination and
the denominator of which is three hundred sixty-five (365);     (b)   if the
performance criteria for earning the annual bonus for the full fiscal year of
termination have not been fully satisfied as of the Date of Termination then no
bonus shall be deemed earned. Employee shall not be entitled to any pro-rata or
partial bonus.

  b.   If the Date of Termination occurs prior to the expiry of the Term, the
Company shall continue to pay Employee’s annual base salary in accordance with
the Company’s regular payroll processes so that Employee will receive his salary
for a total of twenty four (24) months from the initial date of this Agreement.
    c.   If the Date of Termination occurs prior to the expiry of the Term, so
that Employee will have coverage for a total of twenty four (24) months after
the initial date of this Agreement or until the Employee qualifies for
comparable medical and dental insurance benefits from another employer,
whichever occurs first, the Company shall pay the Employee’s premiums for:

  (i)   health insurance benefit continuation for the Employee and his family
members, if applicable, that the Company provides to the

3



--------------------------------------------------------------------------------



 



      Employee under the provisions of the federal Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), to the extent that the Company
would have paid such premiums had the Employee remained employed by the Company
(such continued payment is hereinafter referred to as “COBRA Continuation”); and
    (ii)   additional health coverage (such as Exec-U-Care), life, accidental
death and disability and other insurance programs for the Employee and his
family members, if applicable, to the extent Employee was eligible for such
programs and such programs existed on the Date of Termination.

  d.   The specified period of time under any equity grant, agreement or plan in
which any outstanding, vested stock option issued to the Employee is deemed to
terminate after the termination of employment shall be extended until eighteen
(18) months after the Date of Termination, except that nothing herein shall
extend any such vested option beyond its original term or shall affect its
termination for any reason other than termination of employment.     e.  
Employee’s entitlement to any and all compensation and benefits under the
foregoing Sections 5.b, c, d and e, is expressly conditioned on Employee’s
execution and delivery to the Company (and the expiration of any revocation
period) of a general release and settlement agreement substantially in the form
of Exhibit B hereto (“Release Part II”) within the time period set forth therein
(but in no event later than twenty-one (21) days after the Date of Termination),
which shall be material to the Company’s obligation to provide any such
compensation and benefits.

          6. Salary: During the Term, unless terminated in accordance with the
terms of this Agreement, the Company will pay Employee his current annual salary
of $412,000.16, paid in accordance with the Company’s standard payroll
procedures. Employee will not be eligible for any salary increase or decrease
during the Term.
          7. Bonus: Employee will be eligible for a bonus for calendar years
2011 and 2012 based upon individually designated goals and objectives, in

4



--------------------------------------------------------------------------------



 



accordance with the Company’s Discretionary Bonus Plan for executives. Employee
will not be eligible for any bonus for the partial year worked, if any, in 2013.
Employees bonus target shall be 35% based upon meeting these goals and
objectives at a 100% level.
          8. Expenses: The Company will reimburse Employee for all business
expenses associated with the performance of his duties under this Agreement,
including coach airfare associated with business travel. During the Term, unless
terminated in accordance with the terms of this Agreement, the Company will
maintain Employee’s car allowance at its current level.
          9. Severance: Other than as set forth herein, Employee will not be
eligible for any severance or other payments. Employee expressly acknowledges
that this Agreement is in lieu of the Executive Severance Agreement previously
signed by Employee and the Company.
          10. Medical Benefits: Employee will receive Company sponsored medical
benefits during the term of this Agreement. As set forth in Paragraph 5.c of
this Agreement, if the Company terminates Employee’s employment prior to expiry
of the Term, the Company will reimburse Employee for the cost of COBRA benefits
for a period not to exceed twenty four (24) months from the initial date of this
Agreement. Thereafter, the Company will have no obligation to provide medical
benefits or reimburse Employee for the costs of COBRA.
          11. Termination For Cause: The Company may terminate Employee’s
employment for cause at any point during the Term. If the Company terminates
Employee for cause, all obligations to pay salary, bonus or medical benefits
shall cease.
For purposes of this Agreement, termination of the Employee’s employment shall
be for “Cause” if it is for any of the following:

  a.   A refusal to carry out any material lawful duties of the Employee or any
directions or instructions of the Board or Executive Leadership Team of the
Company reasonably consistent with those duties;     b.   The Employee’s gross
negligence, willful misconduct or breach of his fiduciary duty to the Company;  
  c.   Failure to perform satisfactorily any lawful duties of the Employee or
any directions or instructions of the Board or senior management reasonably
consistent with those duties; provided, however, that the Employee has been
given notice and has failed to correct any such failure within ten (10) days
thereafter (unless any such correction by its nature cannot be

5



--------------------------------------------------------------------------------



 



      done in ten (10) days, in which event the Employee will have a reasonable
time to correct failures), and provided further that the Company shall have no
obligation to give notice and the Employee will have no such opportunity to
correct more than two times in any twelve (12) calendar month period;     d.  
Violation by the Employee of a local, state or federal law involving the
commission of a crime, other than minor traffic violations, or any other
criminal act involving moral turpitude;     e.   Current abuse by the Employee
of alcohol or controlled substances; deception, fraud, misrepresentation or
dishonesty by the Employee; or any incident materially compromising the
Employee’s reputation or ability to represent the Company with investors,
customers or the public;     f.   Any other material violation of any provision
of this Agreement by the Employee not described above, subject to the same
notice and opportunity to correct provisions as are set forth in (c) above.

          12. Termination By Employee: It is anticipated that during the Term,
Employee will be actively seeking alternative employment. If Employee accepts a
substantially comparable position, the Company’s obligations hereunder shall
cease, except that for the remaining portion of the Term, the Company shall pay
to employee the difference between his current salary with the Company, and his
guaranteed compensation with his new employer. Employee authorizes the Company
to obtain a copy of any employment agreement and to speak with any new employer
to confirm the terms of such employment. Nothing herein should be read to
relieve Employee of his obligations to maintain MannKind’s Confidential
Information.
          13. Death or Disability: This Agreement and the Employee’s employment
shall terminate automatically upon the death or Disability of the Employee. The
term “Disability” as used herein shall mean the Employee’s inability to perform
the Employee’s essential duties for a period or periods aggregating twelve
(12) weeks in any three hundred sixty-five (365) day period as a result of
physical or mental illness, injury or impairment, loss of legal capacity or any
other cause, subject to the Company’s rights and obligations under applicable
law. Employee will remain eligible for compensation under the Company’s long
term disability plan while employed pursuant to this Agreement.
          14. Employment By A Successor Entity: Employee recognizes that the
Company is actively seeking to capitalize on the work of the

6



--------------------------------------------------------------------------------



 



Oncology Research Group, through a potential development, sale, capitalization,
partnership or other business venture. If Employee is terminated as a result of
such transaction, the Company will provide salary continuation and medical
benefits continuation for a period totaling twenty four (24) months from the
initial date of this Agreement. If Employee obtains employment as a result of
such transaction, the Company’s obligations hereunder shall cease, except that
for the remaining portion of the Term, the Company shall pay to employee the
difference between his current salary with the Company, and his guaranteed
compensation with such successor employer.
          15. Stock Options and Restricted Stock Units: Employee’s existing
stock options and restricted stock units will continue to vest and will be
governed in accordance with the terms of the MannKind Corporation 2004 Equity
Incentive Plan. Employee shall be eligible to receive additional stock options
or restricted stock units in the discretion of the Company.
          16. General Release: In connection with the consideration received
pursuant to Employee’s execution of this Agreement, Employee agrees to execute a
General Release, attached hereto as Exhibit A.
          17. Other Agreements Intact: Employee’s Arbitration Agreement, and
Confidentiality Agreement remain in full force and effect and are not otherwise
impacted by this Agreement.
          18. No Comment/Non-Disparagement: Employee acknowledges that the
Company publicly announced Employee’s change in responsibilities on or about
May 9, 2011.
          19. Withholding Taxes: Any payments provided for in this Agreement
shall be paid net of any applicable withholding required under federal, state or
local law.
          20. WARN Act: Notwithstanding the provisions of this Agreement, in the
event Employee is entitled, by operation of any act or law, to benefits under
the Work Adjustment and Retraining Act of 1988 (known as the “WARN Act”) or any
state law of similar nature to the WARN Act in connection with the termination
of his employment in addition to those required to be paid to him under this
Agreement, then to the extent permitted by applicable law governing severance
payments or notice of termination of employment, the Company shall be entitled
to offset against the amount payable hereunder the amounts of any such mandated
payments.
          21. Nondisclosure; Return Of Materials; Nonsolicitation:

  a.   Nondisclosure. Except as required by his employment with the Company, the
Employee will not, at any time during the term of employment with the Company,
or at any time thereafter, directly,

7



--------------------------------------------------------------------------------



 



      indirectly or otherwise, use, communicate, disclose, disseminate, lecture
upon or publish articles relating to any confidential, proprietary or trade
secret information of the Company or any third party provided to the Company in
confidence, without the prior written consent of the Company. The Employee
understands that the Company will be relying on this covenant in continuing the
Employee’s employment, paying him compensation, granting him any promotions or
raises, or entrusting him with any information that helps the Company compete
with others.     b.   Return of Materials. All documents, records, notebooks,
notes, memoranda, drawings, computer files or other documents, in any form or
media (whether paper, electronic or otherwise), made, compiled or received by
the Employee at any time while employed by the Company, or otherwise in his
possession, including any and all copies thereof, shall be the property of the
Company and shall be held by the Employee in trust and solely for the benefit of
the Company, and shall be delivered to the Company by the Employee upon
termination of employment or at any other time upon request by the Company.    
c.   Nonsolicitation. For a period of two (2) years from the Date of
Termination, the Employee shall not, directly or indirectly, solicit any
employees of the Company or its Affiliates to accept employment from any other
person or entity. “Affiliate” is defined as any entity controlling, controlled
by or under common control with the Company within the meaning of Rule 405 of
the Securities and Exchange Commission under the Securities Act of 1933.

          22. Deferred Compensation:
Compensation and benefits payable under the Agreement, to the extent of payments
made from the date of Employee’s termination through March 15th of the calendar
year following such termination, are intended to constitute separate payments
for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations and thus
payable pursuant to the “short-term deferral” rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations; to the extent such payments are made
following said March 15th, they are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations

8



--------------------------------------------------------------------------------



 



made upon an involuntary termination from service and payable pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations, to the maximum extent
permitted by said provision, with any excess amount being regarded as subject to
the distribution requirements of Section 409A(a)(2)(A) of the Internal Revenue
Code of 1986, as amended (the “Code”), including, without limitation, the
requirement of Section 409A(a)(2)(B)(i) of the Code that payment to Employee be
delayed until 6 months after separation from service if Employee is a “specified
employee” within the meaning of the aforesaid section of the Code at the time of
such separation from service.
          23. Form Of Notice:
Every notice required by the terms of this Agreement shall be given in writing
by serving the same upon the party to whom it was addressed personally or by
registered or certified mail, return receipt requested, at the address set forth
below or at such other address as may hereafter be designated by notice given in
compliance with the terms hereof:

     
If to the Employee:
  Address on file with Human Resources
 
   
If to the Company:
  MannKind Corporation
Attn: President
28903 North Avenue Paine
Valencia, CA 91355

or such other address as shall be provided in accordance with the terms hereof.
If notice is mailed, such notice shall be effective upon mailing. Notices sent
in any other manner specified above shall be effective upon receipt.
          24. Assignment
This Agreement is personal to the Employee and shall not be assignable by the
Employee.
The Company shall assign to and require any successor (whether by purchase of
assets, merger or consolidation) to all or substantially all the business and/or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement, the
“Company” shall mean MannKind Corporation and any affiliated company or
successor to its business and/or assets as aforesaid that assumes and agrees to
perform this Agreement by contract, operation of law or otherwise; and as long
as such successor assumes and agrees to perform this Agreement, the termination
of the Employee’s employment by one such entity and the immediate hiring and
continuation of the Employee’s employment by the succeeding entity shall not be
deemed to constitute a termination or trigger any obligation under this
Agreement. All the terms and provisions of this Agreement

9



--------------------------------------------------------------------------------



 



shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto and their respective successors and permitted assigns.
          25. Waivers:
No delay or failure by any party hereto in exercising, protecting or enforcing
any of its rights, titles, interests or remedies hereunder, and no course of
dealing or performance with respect thereto, shall constitute a waiver thereof.
The express waiver by a party hereto of any right, title, interest or remedy in
a particular instance or circumstance shall not constitute a waiver thereof in
any other instance or circumstance. All rights and remedies shall be cumulative
and not exclusive of any other rights or remedies.
          26. Amendments In Writing:
No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, or consent to any departure therefrom by either party hereto,
shall in any event be effective unless the same shall be in writing,
specifically identifying this Agreement and the provision intended to be
amended, modified, waived, terminated or discharged and signed by the President
or Chief Executive Officer of the Company and the Employee, and each such
amendment, modification, waiver, termination or discharge shall be effective
only in the specific instance and for the specific purpose for which given. No
provision of this Agreement shall be varied, contradicted or explained by any
oral agreement, course of dealing or performance or any other matter not set
forth in an agreement in writing and signed by the Company and the Employee.
          27. Applicable Law:
This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the State of California without regard to any rules
governing conflicts of laws.
          28. Arbitration:
Except in connection with interim enforcement of Paragraph 21 hereof, for which
interim equitable remedies may be sought in a court of law, to ensure the timely
and economical resolution of disputes that arise in connection with this
Agreement, the Employee and the Company agree that any and all disputes, claims
and causes of action arising from or relating to the enforcement, breach,
performance or interpretation of this Agreement (collectively, “Claims”) shall
be resolved to the fullest extent permitted by law by final and binding
arbitration. The arbitration proceeding shall be conducted in accordance with
the applicable employment rules of JAMS, The Resolution Experts (“JAMS”), then
in effect, and conducted by one (1) arbitrator either mutually agreed upon or
selected in accordance with the applicable JAMS rules. The arbitration shall be
conducted in Los Angeles County, California, under the jurisdiction of the Los
Angeles office of JAMS. All Claims, pleadings, discovery materials, evidence,
proceedings,

10



--------------------------------------------------------------------------------



 



rulings, awards and other matters regarding the arbitration shall be kept
confidential by the parties to the extent permitted by law. Prior to filing any
Claims with JAMS, and not later than the date(s) such Claims may be asserted
under applicable statutes of limitations, the claimant shall give notice to the
other party of the facts and circumstances of such Claims in sufficient detail
to apprise the other party of the substance and basis of the Claims, and meet
and confer in good faith with the other party to resolve the Claims for a period
not to exceed thirty (30) days from the notice date, unless a shorter or longer
period is agreed in writing between the parties. By agreeing to this arbitration
procedure, both the Employee and the Company waive their rights to resolve any
Claims through a trial by jury or judge or administrative proceeding.
The arbitrator shall: (a) have the authority to compel adequate discovery for
the resolution of the Claims and to award such relief as would otherwise be
permitted by law; (b) have the authority to interpret and apply the provisions
of this Agreement; and (c) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award.
The arbitrator shall be authorized to award any or all remedies that the
Employee or the Company would be entitled to seek in a court of law. The
arbitrator shall have no authority to add to, subtract from or otherwise modify
the terms of this Agreement.
The arbitrator’s decision shall be final and binding, and each party agrees to
be bound by the arbitrator’s award, subject only to an appeal therefrom in
accordance with the laws of the State of California. Either party may obtain
judgment upon the arbitrator’s award in the Superior Court of Los Angeles
County, California. Nothing in this Agreement is intended to prevent either the
Employee or the Company from obtaining temporary or preliminary injunctive
relief in court to prevent irreparable harm pending the conclusion of any such
arbitration.
The Company shall pay all arbitration fees in excess of the amount of court fees
that the Employee would be required to pay if the Claims were filed and
adjudicated in a court of law.
          29. Severability:
If any provision of this Agreement other than the attached Release Agreement
shall be held invalid, illegal or unenforceable in any jurisdiction, for any
reason, including, without limitation, the duration of such provision, its
geographical scope or the extent of the activities prohibited or required by it,
then, to the full extent permitted by law: (a) all other provisions hereof shall
remain in full force and effect in such jurisdiction and shall be liberally
construed in order to carry out the intent of the parties hereto as nearly as
may be possible, (b) such invalidity, illegality or unenforceability shall not
affect the validity, legality or enforceability of any other provision hereof,
and (c) any court or arbitrator having jurisdiction

11



--------------------------------------------------------------------------------



 



thereover shall have the power to reform such provision to the extent necessary
for such provision to be enforceable under applicable law.
          30. Entire Agreement:
Except as set forth in the attached Release Agreement, which is a condition
hereof, this Agreement constitutes the entire agreement between the Company and
the Employee with respect to the subject matter hereof, and all prior or
contemporaneous oral or written communications, understandings, or agreements
between the Company and the Employee with respect to such subject matter are
hereby superseded and nullified in their entireties, except that any and all
agreements relating to proprietary information and inventions between the
Employee and the Company shall continue in full force and effect.
          31. Counterparts:
This Agreement may be executed in counterparts, and transmitted by facsimile or
electronic mail, each of which counterpart shall be deemed an original, but all
of which together shall constitute one and the same instrument.
IN WITNESS WHEREOF, the parties have executed and entered into this Agreement on
June 27, 2011.

      MANNKIND CORPORATION   EMPLOYEE  
By: /s/ Hakan Edstrom
  /s/ Peter Richardson
 
   
Name: Hakan Edstrom
Title: President and COO
  Peter Richardson

12



--------------------------------------------------------------------------------



 



Exhibit A
GENERAL RELEASE Part I

  1.   In consideration of the compensation and benefits the Company will
provide to Employee as provided in the Employee Agreement between the Employee
and the Company dated June __, 2011 (the “Agreement”), Employee does forever
release and discharge the Company and all its parent, subsidiary and affiliated
entities and all their past, present and future directors, officers, agents,
employees, and representatives, successors and assigns from all claims, causes
of action, damages, liabilities, and demands of whatever kind and character up
to the date he signs below (“Disputes”), including, but not limited to, arising
out of or in any way related to any of the circumstances of Employee’s
employment or termination of employment with the Company.     2.   This general
release includes, but is not limited to: (a) all claims arising out of or in any
way related to Employee’s employment with the Company or the termination of that
employment; (b) all claims related to Employee’s compensation or benefits,
including salary, bonuses, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other equity
interests in the Company; (c) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(d) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (e) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990 (as amended), the federal Age Discrimination in Employment Act (as amended)
(the “ADEA”), the California Labor Code, and the California Fair Employment and
Housing Act (as amended). Employee represents that he has no lawsuits, claims or
actions pending in his name, or on behalf of any other person or entity, against
the Company or any other person or entity subject to the release granted in this
paragraph.         The parties intend that the Disputes released herein be
construed as broadly as possible.     3.   This Release extends to all disputes
by Employee against the Company whether known or unknown, suspected or
unsuspected, past or present, and whether or not they arise out of or are
attributable to the circumstances of Employee’s employment or termination of
employment with the Company. Specifically, Employee hereby expressly waives any
and all rights under Section 1542 of the California Civil Code, which reads in
full as follows:

      Section 1542. General Release. A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.

13



--------------------------------------------------------------------------------



 



  4.   Employee further understands and agrees that neither the payment nor the
execution of this Release, or any part of it, shall constitute or be construed
as an admission of any alleged liability or wrongdoing whatsoever by the
Company. The Company expressly denies it has committed any alleged liability or
wrongdoing.     5.   Employee agrees not to seek reemployment with the Company
or any of its affiliates, successors or assigns following the Term.     6.  
This Release shall be governed by the substantive law of the State of
California. In the event of any dispute concerning the interpretation, breach or
enforcement of this Release, such dispute(s) shall be resolved pursuant to the
Arbitration provisions of Paragraph 27 of the Agreement.     7.   If any
provision of this Release is determined to be invalid or unenforceable, all of
the other provisions shall remain valid and enforceable notwithstanding, unless
the provision found to be unenforceable is of such material effect that this
Release cannot be performed in accordance with the intent of the parties in the
absence thereof.     8.   No promise or agreement other than that expressed
herein has been made. This Agreement constitutes a single integrated contract
expressing the entire agreement of the parties hereto. There are no other
agreements, written or oral, express or implied, between the parties concerning
the subject matter hereof, except the provisions set forth in this Release. This
Agreement supersedes all previous agreements and understandings regarding the
subject matters hereof, whether written or oral, except as expressly provided
herein. This Release can be amended, modified or terminated only by a writing
executed by both Employee and the President of the Company.     9.   In
compliance with the ADEA, Employee acknowledges that he has been given
twenty-one (21) days to review this Release before signing it. Employee also
understands his waiver and release do not apply to any rights or claims that
arise after the date he signs this Release, that he may revoke this Release
within seven (7) days after he signs it, and that it is not enforceable or
effective until the seven (7) day revocation period has expired. Employee
understands that the benefits to which he is receiving are in addition to
benefits to which he is otherwise entitled. Additionally, Employee has been
advised in this writing to consult with an attorney before executing this
Release.     10.   THE EMPLOYEE STATES THAT HE IS IN GOOD HEALTH AND FULLY
COMPETENT TO MANAGE HIS BUSINESS AFFAIRS, THAT HE HAS CAREFULLY READ THIS
GENERAL RELEASE AND SETTLEMENT AGREEMENT, THAT HE FULLY UNDERSTANDS ITS FINAL
AND BINDING EFFECT, THAT THE ONLY PROMISES MADE TO HIM TO SIGN THIS RELEASE ARE
THOSE STATED AND CONTAINED IN THIS RELEASE,

14



--------------------------------------------------------------------------------



 



      AND THAT HE IS SIGNING THIS AGREEMENT KNOWINGLY AND VOLUNTARILY.

AGREED AND ACCEPTED this 27th day of June, 2011.

                  MANNKIND CORPORATION     EMPLOYEE      
By:
               
 
 
 
Name: Hakan Edstrom
Title: President and COO      
 
Peter Richardson    

15



--------------------------------------------------------------------------------



 



Exhibit B
GENERAL RELEASE Part II

  1.   In consideration of the ongoing severance benefits the Company will
provide to Employee as provided in the Employee Agreement between the Employee
and the Company dated June __, 2011 (the “Agreement”), Employee does forever
release and discharge the Company and all its parent, subsidiary and affiliated
entities and all their past, present and future directors, officers, agents,
employees, and representatives, successors and assigns from all claims, causes
of action, damages, liabilities, and demands of whatever kind and character up
to the date he signs below (“Disputes”), including, but not limited to, arising
out of or in any way related to any of the circumstances of Employee’s
employment or termination of employment with the Company.     2.   This general
release includes, but is not limited to: (a) all claims arising out of or in any
way related to Employee’s employment with the Company or the termination of that
employment; (b) all claims related to Employee’s compensation or benefits,
including salary, bonuses, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other equity
interests in the Company; (c) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(d) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (e) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990 (as amended), the federal Age Discrimination in Employment Act (as amended)
(the “ADEA”), the California Labor Code, and the California Fair Employment and
Housing Act (as amended). Employee represents that he has no lawsuits, claims or
actions pending in his name, or on behalf of any other person or entity, against
the Company or any other person or entity subject to the release granted in this
paragraph.         The parties intend that the Disputes released herein be
construed as broadly as possible.     3.   This Release extends to all disputes
by Employee against the Company whether known or unknown, suspected or
unsuspected, past or present, and whether or not they arise out of or are
attributable to the circumstances of Employee’s employment or termination of
employment with the Company. Specifically, Employee hereby expressly waives any
and all rights under Section 1542 of the California Civil Code, which reads in
full as follows:

      Section 1542. General Release. A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.

16



--------------------------------------------------------------------------------



 



  4.   Employee further understands and agrees that neither the payment nor the
execution of this Release, or any part of it, shall constitute or be construed
as an admission of any alleged liability or wrongdoing whatsoever by the
Company. The Company expressly denies it has committed any alleged liability or
wrongdoing.     5.   Employee agrees not to seek reemployment with the Company
or any of its affiliates, successors or assigns following the Term.     6.  
This Release shall be governed by the substantive law of the State of
California. In the event of any dispute concerning the interpretation, breach or
enforcement of this Release, such dispute(s) shall be resolved pursuant to the
provisions of Paragraph 27 of the Agreement.     7.   If any provision of this
Release is determined to be invalid or unenforceable, all of the other
provisions shall remain valid and enforceable notwithstanding, unless the
provision found to be unenforceable is of such material effect that this Release
cannot be performed in accordance with the intent of the parties in the absence
thereof.     8.   No promise or agreement other than that expressed herein has
been made. This Agreement constitutes a single integrated contract expressing
the entire agreement of the parties hereto. There are no other agreements,
written or oral, express or implied, between the parties concerning the subject
matter hereof, except the provisions set forth in this Release. This Agreement
supersedes all previous agreements and understandings regarding the subject
matters hereof, whether written or oral, except as expressly provided herein.
This Release can be amended, modified or terminated only by a writing executed
by both Employee and the President of the Company.     9.   In compliance with
the ADEA, Employee acknowledges that he has been given twenty-one (21) days to
review this Release before signing it. Employee also understands his waiver and
release do not apply to any rights or claims that arise after the date he signs
this Release, that he may revoke this Release within seven (7) days after he
signs it, and that it is not enforceable or effective until the seven (7) day
revocation period has expired. Employee understands that the benefits to which
he is receiving are in addition to benefits to which he is otherwise entitled.
Additionally, Employee has been advised in this writing to consult with an
attorney before executing this Release.     10.   THE EMPLOYEE STATES THAT HE IS
IN GOOD HEALTH AND FULLY COMPETENT TO MANAGE HIS BUSINESS AFFAIRS, THAT HE HAS
CAREFULLY READ THIS GENERAL RELEASE AND SETTLEMENT AGREEMENT, THAT HE FULLY
UNDERSTANDS ITS FINAL AND BINDING EFFECT, THAT THE ONLY PROMISES MADE TO HIM TO
SIGN THIS RELEASE ARE THOSE STATED AND CONTAINED IN THIS RELEASE,

17



--------------------------------------------------------------------------------



 



      AND THAT HE IS SIGNING THIS AGREEMENT KNOWINGLY AND VOLUNTARILY.

AGREED AND ACCEPTED this _______ day of __________, _______:

                  MANNKIND CORPORATION   EMPLOYEE          
By:
               
Name:
    Peter Richardson         
Title:
             
 
 
 
           

18